Title: From James Madison to Louis-André Pichon, 2 May 1803 (Abstract)
From: Madison, James
To: Pichon, Louis-André


2 May 1803, Department of State. Acknowledges receipt of Pichon’s notes of 18 and 19 Apr. and informs him that “measures have been taken by order of the President, to ascertain the truth of the facts alledged in the documents therein enclosed, to the end that such ulterior steps may be pursued, as the result of the enquiry may render necessary.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


